Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0271681 to Arikawa (“Arikawa”).  Regarding claims 1-14, Arikawa discloses negative electrode active materials including particles of active material (“A”) and a compound (“B”).  The active material particles may be amorphous or graphite carbon particles (Arikawa at paragraphs [0036]), carbon coated silicon or carbon coated silicon oxide particles (Arikawa at paragraphs [0033], [0048], [0049], and [0074]).  Those particles are mixed with a compound that has significant pi-pi bonding interactions with the particle surface.  Arikawa at paragraph [0088].  The compound has a polar/ionic group, preferably a sulfonic acid, and a carbon skeleton with a pi-conjugated structure including polycyclic compounds such as naphthalene, anthracene, and pyrene, to give compounds including naphthalene sulfonic acid, anthracene sulfonic acid and pyrene sulfonic acid.  Id. at paragraphs [0093] and [0095].  The compound is included in an amount preferably ranging from 0.1 to 5 parts per mass of the active material.  Id. at paragraph [0131]. 
Further regarding claim 15, the active material is combined with a polymeric binder into a slurry which is deposited onto a current collector to form a negative electrode.  The interactions between the active material and binder are via general physical interaction rather than covalent chemical bonds formed through chemical reaction. 
Further regarding claim 17, the negative electrode is combined with a positive electrode, electrolyte, and separator to form a battery.
Further regarding claim 18, because the anode of Arikawa includes the same components as that of Applicant, and because the purpose is to decrease solubility with electrolyte, the Office finds sufficient factual basis to establish that the swelling of Arikawa would also coincide with the low degree of swelling recited in claim 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arikawa.  Although Arikawa does not disclose a specific binding strength between the active material layer and the collector, the Office notes that because the goal is to form a robust battery with a binder chosen to ensure sufficient binding to the collector, that the person of ordinary skill in the art at the time of invention would have sought to maximize the binding strength.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727